      Case 3:19-cv-01662-BEN-JLB Document 7 Filed 09/12/19 PageID.29 Page 1 of 1

                                 United States District Coor
                                                                                           .,      FILED
                     •             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                    SEP 12 2019
Russell Fouts; Tan Miguel Tolentino

                                                      Plaintiff,
                                              V.
                                                                      REPORT OF CLERK AND ORDER
Xavier Becerra, in his Official Capacity                               OF TRANSFER PURSUANT TO
as the Attorney General of the State of                                   "LOW-NUMBER" RULE
California                                           Defendant.

                      REPORT OF CLERK PURSUANT TO LOW NUMBER RULE
Re:         "Low-Numbered Case No.:          19cv1537-BEN-JLB
                                             ----------------------
            Title:   Miller et al v. Becerra et al
            Nature of Case:      950 Constitutional - State Statute

The above "low-numbered" case and the present case appear:

•     (1)      to arise from the same or substantially identical transactions, happenings or events; or
•     (2)      involve the same or substantially the same parties or property; or
      (3)      involve the same patent or trademark or different patents or trademarks covering the same or
•              substantially identical things; or
~ (4)          call for determination of the same or substantially identical questions of law; or

•     (5)      where a case is refiled within one year of having previously been terminated by the Court; or

•     (6)      for other reasons would entail W1I1ecessay duplication of labor if heard by different judges.
New Case#:           19cv1662-BEN-JLB

This case was transferred pursuant to the Low-Number Rule. The related cases have been assigned to
the same judge and magistrate judge but they are NOT CONSOLIDATED at this point; all pleadings
must still be filed separately in each case.
                                                                       John Morrill, Clerk of Court,
Dated:               9/3/19                                           By: s/ J. Taylor
                                                                                                J. Taylor, Deputy




                                                                                   Roger T. Be ez
                                                                               nited States District Judge
It appearing that the above-entitled case is properly transferable in accordance with the provisions of
the Low-Number Rule, IT IS HEREBY ORDERED that this case is transferred to the lendar of
Judge Roger T. Benitez       Magistrate Judge Jill L. Burkhardt fo all further roce di gs.
Dated:                /   (0 ✓
                                                                                  Larry Alan Bums
                                                                             United States District Judge
